Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about April 6, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). We find nothing implausible about the officer’s testimony that appellant exposed a quantity of drugs in his hand while in the process of making a sale. Concur—Mazzarelli, J.P., Andrias, Friedman, Sweeny and Catterson, JJ.